Citation Nr: 1640549	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  07-13 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected gastroesophageal reflux disease (GERD). 

2.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected GERD from May 3, 2005.  

3.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected right shoulder disability from May 3, 2005.  


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 
INTRODUCTION

The Veteran, who is the appellant, served honorably on active duty from September 1966 to June 1970, January 1983 to April 1983, and June 1985 to September 2000.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for sleep apnea, denied an increased rating in excess of 10 percent for the right shoulder disability, and denied a compensable rating for GERD.  An October 2007 rating decision granted an increased rating of 10 percent for GERD, effective May 3, 2005, the date of claim for increase.  

This matter was remanded by the Board in October 2009 to obtain missing documents from the Veteran's claims file, including forwarding all documents located at the RO in Oakland to the RO in Buffalo.  Additionally, the Board directed that the Veteran be scheduled for a VA examination and opinion regarding sleep apnea.  In March 2012, the Board again remanded the appeal to attempt to obtain all outstanding records held by VA at the RO in Oakland, as well as to obtain a new VA examination and opinion that specifically addresses the Veteran's lay statements.  

The issues of service connection for a neck disorder and headaches as secondary to the right shoulder disability have been raised by the record in a June 2007 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).






FINDINGS OF FACT

1.  The Veteran has a current diagnosis of sleep apnea.  

2.  The sleep apnea was incurred in service.  

3.  For the entire rating period on appeal from May 3, 2005, the right shoulder disability has been manifested by symptoms of pain, popping, tenderness, and limitation of flexion and abduction with repetitive motion more nearly approximating limitation of motion at the shoulder level.  

4.  For the entire rating period on appeal from May 3, 2005, the right shoulder disability has not been manifested by dislocation or nonunion of the clavicle or scapula with loose movement, recurrent dislocation of the humerus at the scapulohumeral joint, malunion of the humerus, fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, or ankylosis of scapulohumeral articulation.  

5.  On May 16, 2011, the Veteran underwent an arthroscopy, subacromial decompression, acromioplasty with distal clavicle excision on the right shoulder.  

6.  The Veteran required a two month period of convalescence following the right shoulder surgery on May 16, 2011.  

7.  For the entire rating period on appeal from May 3, 2005, the GERD has been manifested by symptoms of persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.

8.  For the entire rating period on appeal from May 3, 2005, the GERD has not been manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 20 percent, but no higher, for the right shoulder disability have been met for the entire rating period on appeal from May 3, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a temporary total rating under 38 C.F.R. § 4.30 for two months of convalescence following right shoulder surgery on May 16, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2015).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 30 percent rating, but no higher, for GERD have been met from May 3, 2005.  38 U.S.C.A. 	 §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claim for service connection for sleep apnea, the Board is granting service connection for sleep apnea; therefore, no further discussion regarding the duties to notify and assist is required. 

Regarding the claims for an increased rating for GERD and a right shoulder disability, in a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This duty to notify was satisfied in June 2005 and June 2008 letters to the Veteran, which notified him of the evidence needed to substantiate an increased rating claim, as well as general notice regarding disability ratings and how effective dates are assigned.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  

As discussed above, the Board previously remanded this matter to obtain outstanding records that were in VA possession at the RO in Oakland created prior to the date the claims on appeal were received, including a complete copy of the service treatment records.  Additional service treatment records and evidence was associated with the claims file; however, it is unclear as to whether there are additional outstanding service treatment records or documents prior to the May 3, 2005 claim.  The Board recognizes that because of the missing records it has a heightened duty to assist, to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Nonetheless, as the Board is granting service connection for sleep apnea and all relevant treatment records regarding the claims for increased rating for GERD and the right shoulder disability have been associated with the claims file for the entire rating period on appeal, the Board finds that the record is complete with respect to those issues.  

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in November 2005, September 2007, and August 2015.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale, including as to functional impairment.  

The Veteran was afforded the opportunity to testify at a Board hearing, but declined.  See May 2007 substantive appeal (on a VA Form 9).  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   


Service Connection for Sleep Apnea 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R.	 § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 	 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As sleep apnea is not a disease listed under 38 C.F.R. § 3.309(a), the presumptive provisions based on "chronic" in-service symptoms and "continuous symptoms" after service do not apply, and the Board will address whether the sleep apnea may be service connected on a direct basis.  

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 	 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 	 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 	 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A. 	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

The Veteran generally contends that the sleep apnea had its onset during active service as he developed symptoms of daytime fatigue, trouble concentrating, and waking at night gasping for breath during active duty.  The Veteran stated that these symptoms were observed by his second wife in 2000, prior to separation from active duty, and that she told him that he would loudly snore and stop breathing during the night.  The Veteran reported that his wife has since passed away.  See June 2007, August 2010, July 2011, and October 2015 statements from the Veteran.  

The Board finds that, based on all the evidence of record, the evidence shows a diagnosis of sleep apnea.  The Veteran submitted private treatment records which show that, in March 2005, the Veteran sought treatment for sleep problems.  A sleep study was scheduled in July 2005, and, at that time, a diagnosis of obstructive sleep apnea was made.  See July 2005 P.A. treatment records.  

Next, the Board finds that the evidence is in equipoise regarding whether the obstructive sleep apnea was "incurred in" service, that is, the symptoms that were later diagnosed as sleep apnea began during service.  As discussed above, the Veteran has consistently reported that symptoms of sleep apnea began in service and continued after service separation through the initial diagnosis of sleep apnea in July 2005.  The Veteran reported that in mid-1990's he began to wake up in the middle of the night gasping for air and had daytime symptoms of fatigue and trouble concentrating.  The Veteran additionally wrote that in 2000, prior to separation from active service, his now deceased wife complained that he snored loudly and often stopped breathing during the night.  The Veteran stated that, as his wife had been diagnosed with multiple myeloma at that time, his focus was on her health and not his, so he did not seek treatment.  See June 2007 August 2010, July 2011, and October 2015 statements from the Veteran.  

The Veteran additionally reported that in 1998 he did complain of daytime fatigue and trouble concentrating, which, at that time, was attributed to stress, and the Veteran was prescribed Paxil.  The Veteran stated that, as he did not have an anxiety disorder, the Paxil was ineffective and discontinued.  The Veteran reported he never received a sleep study during service.  See July 2011, October 2015 statements from the Veteran.  

The Veteran additionally provided a statement from his current wife, who wrote that she has observed the Veteran snoring loudly and stop breathing during the middle of the night since February 2004 when they were married.  See April 2007 lay statement.  

Service treatment records are silent for complaints of trouble sleeping, snoring, or periods of apnea at night; however, as noted above, the service treatment records may not be complete.  In May 1991, the Veteran reported during a service examination that he had pain and pressure in his chest and shortness of breath, but denied having frequent trouble sleeping.  In February 1998, the Veteran reported daytime somnolence, and was treated with Paxil.  No service separation examination is associated with the claims file.   

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  As the Veteran is competent to testify to the onset of his own symptomatology and what others told him they observed, and the Veteran's reports of onset have been consistent and credible for the entire appeal, in light of the absence of service treatment records, the Board finds that, in this case, the Veteran's lay evidence may establish the onset of sleep apnea.  See Kahana, 24 Vet. App. 428; Jandreau , 492 F.3d, at 1376-77; see also See O'Hare, 1 Vet. App. at 367.  

In November 2005, the Veteran was afforded a VA examination to help assess the nature and etiology of the sleep apnea.  At that time, the VA examiner reported that the Veteran had numerous complaints of daytime sleepiness, forgetfulness, and restless sleep while he was in the military.  The Veteran reported that, after he began treatment with a CPAP, his quality of live greatly improved, as he wakes up rested as is alert and awake during the day.  The VA examiner opined that the sleep apnea is not related to the service-connected GERD; however, the VA examiner did not provide an opinion regarding whether the sleep apnea had its onset during service.  

In January 2010, the Veteran was afforded another VA examination to help assess the etiology of the sleep apnea.  At that time, the Veteran reported that the symptoms of sleep apnea, including snoring loudly, waking up gasping for air, and daytime fatigue and sleepiness, began in service.  The VA examiner opined that the sleep apnea was less likely than not related to active service because service treatment records were silent for complains of snoring, gasping for breath, or hypersomnolence, except for the report in February 1998 which was attributed to anxiety.  In the March 2012 remand, the Board found this opinion to be inadequate as it did not address the Veteran's assertions that the symptomatology began during service, so the Board remanded the claim for a new VA examination and opinion.  

In August 2015, pursuant to the March 2012 Board remand, the Veteran was afforded another VA examination to help assess the etiology of the sleep apnea.  At that time, the VA examiner opined that the sleep apnea was less likely than not related to active service.  The VA examiner provided rationale that the Veteran has risk factors for sleep apnea, including being male, over the age of 40, overweight, a shallow posterior pharynx, small upper pharyngeal aperture, and stout neck.  The VA examiner did address the complaint in 1998 of daytime fatigue, but opined that fatigue alone is not sufficient to establish a diagnosis of sleep apnea.  The VA examiner did not address the Veteran's lay statements regarding the onset of symptoms such as loud snoring and waking gasping for air at night.  The Board finds the January 2010 and August 2015 opinions regarding the etiology of sleep apnea to be of little probative value, as neither examiner addressed the Veteran's credible and consistent assertions that symptoms of sleep apnea began during service.  

As the Veteran has submitted competent and credible evidence that the symptoms of sleep apnea began during active service, resolving reasonable doubt in favor of the Veteran, the Board finds that the sleep apnea was "incurred in" service, that is, it began in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of direct service connection renders moot all other theories of service connection.  

Disability Rating Criteria 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal.

Increased Rating for the Right Shoulder Disability 

The Veteran is currently in receipt of a 10 percent disability rating for the right shoulder disability from May 3, 2005 under Diagnostic Codes 5003-5201, 38 C.F.R. § 4.71a.  

Diagnostic Code 5003 rates degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note 	 (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 	 (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.  

Diagnostic Code 5003 provides that when there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

Under Diagnostic Code 5201, a 20 percent disability rating is warranted for limitation of motion of the major arm at shoulder level, a 30 percent disability rating is warranted for limitation of motion of the major arm midway between side and shoulder level, and a 40 percent disability rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204- 07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

In the instant decision, the Board has also considered alternative diagnostic codes for a disability of the shoulder and arm.  Under Diagnostic Code 5202, a 20 percent disability rating is warranted when there is recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, or malunion of the humerus with moderate deformity.  A 	 30 percent disability rating is warranted when there is recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements, or malunion of the humerus with marked deformity.  A 50 percent disability rating is warranted when there is fibrous union of the humerus of the major arm; a 60 percent disability rating is warranted when there is nonunion of the humerus (false flail joint) of the major arm; and an 80 percent disability rating is warranted when there is loss of head of the humerus (flail shoulder) of the major arm.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5203, a 20 percent disability rating is warranted when there is nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  Further, under Diagnostic Code 5200, ratings of 30, 40, and 
50 percent may be assigned when there is ankylosis of scapulohumeral articulation.  Id.

The Veteran generally contends that the right shoulder disability is more severe than the current 10 percent rating.  The Veteran states that he has pain in the right shoulder that flares up during weather changes, after repetitive motion, upon weight bearing, or if he falls asleep on his shoulder.  See August 2015 statement from the Veteran.  The Veteran additionally reported he has difficulty lifting overhead, and he cannot drive with his hands at "2 and 10" on the steering wheel or put his arm around his wife when sitting next to her, as those motions cause pain.  See June 2007 statement from the Veteran.  

In November 2005, the Veteran was afforded a VA examination to help assess the severity of the right shoulder disability.  At that time, the Veteran reported symptoms of pain, popping, and limitation of motion of the right shoulder, with flare-ups after increased, repetitive activity.  The Veteran stated he avoids lifting, pushing, and pulling, and he cannot sleep on his right side and has difficulty holding onto the steering wheel to drive.  At that time, flexion was measured as limited to 120 degrees, abduction was limited to 120 degrees, internal rotation was limited to 50 degrees, and external rotation was limited to 90 degrees.  The VA examiner noted that the Veteran is left handed.  

In September 2007, the Veteran was afforded another VA examination to help assess the severity of the right shoulder disability.  At that time, the Veteran reported pain in the right shoulder that flares up when he sleeps on his shoulder wrong, during weather changes, and after increased, repetitive activity.  The Veteran reported being unable to lift significant weight, such as a 40 pound pellet bag.  The Veteran additionally continued to report difficulty holding his hands on the steering wheel and stated he must keep his arm low on the wheel for comfort.  At that time, flexion was measured as limited to 180 degrees, abduction was limited to 180 degrees with pain beginning at 100 degrees, internal rotation was limited to 40 degrees, and external rotation was 90 degrees.  The VA examiner noted that the Veteran had difficulty reaching, and that the Veteran is left handed.  

In August 2015, the Veteran received another VA examination to help assess the severity of the right shoulder disability.  At that time, the Veteran reported that he received surgery on the right shoulder in May 2011, and while the symptoms initially improved, ongoing pain developed again afterwards.  The Veteran reported flare-ups that occur when lifting, reaching above, and lying on the right shoulder.  At that time, flexion was limited to 175 degrees, abduction was limited to 140 degrees, external rotation was limited to 60 degrees, and internal rotation was 90 degrees.  The VA examiner opined that pain, weakness, fatigability, and incoordination significantly limit functional ability with repeated use, but was unable to opine as to a limitation of range of motion because the VA examiner did not examine the Veteran after repeated use over a period of time.  The VA examiner noted that the Veteran is ambidextrous, and writes with his left hand, but uses hand tools with his right hand.     

Private treatment records show that the Veteran has sought treatment for the right shoulder disability.  May and June 2005 private treatment records show complaints of right shoulder pain and difficulty with overhead activities, as well as significant weakness in that shoulder.  At that time, there was full range of motion, with positive impingement signs near the right shoulder.  

In January 2010, the Veteran continued to complain of right shoulder pain, with difficulties reaching or lifting, and stated that he cannot lift overhead or reach away from his body.  Flexion was measured to 175 degrees, abduction was 130 degrees, and external rotation was 50 degrees.  In February 2010, the Veteran reported difficulty with heaving lifting and overhead activities.  While the treating physical therapist noted limitation of motion, it was not measured in objective numbers.  

In May 2011, the Veteran underwent surgery on the right shoulder, necessitating physical therapy for approximately two months.  In a July 2011 physical therapy note, the physical therapist reported that the Veteran had regained full range of motion.   

After review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire rating period on appeal from May 3, 2005, the right shoulder disability has been manifested by pain, popping, tenderness, and limitation of flexion and abduction with repetitive motion that causes a functional loss of limitation of motion that more nearly approximates the shoulder level, so more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 5201.  While measurements of flexion and abduction have showed motion beyond shoulder level, after considering the medical and lay evidence indicating repetitive motion causes difficulty reaching overhead and the inability to drive with hands at "2 and 10" on the steering wheel, the Board finds that the functional loss after increased activity and repetitive motion more nearly approximate limitation of motion of the arm at the shoulder level.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, DeLuca. 

The Board has considered whether a higher disability rating in excess of 20 percent for the right shoulder disability is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  In this case, there is no question that the right shoulder disability causes pain that restricts overall motion approximating the shoulder level.  The Veteran has consistently reported chronic shoulder pain with repetitive motion, pain upon weight bearing, and difficulty lifting overhead; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports demonstrating abduction limited at worst to 100 degrees, private treatment records, and lay statements, which indicate the ability to reach to and even slightly above the shoulder level, the evidence does not indicate that limitation of motion of the arm is limited to midway between the shoulder and side (45 degrees) so as to meet or approximate the criteria for a higher rating of 30 percent under Diagnostic Code 5201.  

Additionally, the Board finds a higher rating than 20 percent under another diagnostic code is not warranted.  The Veteran does not assert, and private treatment records and VA examination reports do not reflect, that the Veteran has dislocation or nonunion of the clavicle or scapula with loose movement, recurrent dislocation of the humerus at the scapulohumeral joint, malunion of the humerus, fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, or ankylosis of scapulohumeral articulation to warrant a rating under Diagnostic Codes 5200, 5202, or 5203.  38 C.F.R. §§ 4.3, 4.7.  

Temporary Total Rating for Right Shoulder Convalescence

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: 	 (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 	 38 C.F.R. § 4.30.  

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."   Id. at 430 (citing Dorland's Illustrated Medical Dictionary, 374 (28th ed. 1994)).  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total rating is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the rating.  38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.  

After review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that, following the right shoulder surgery on May 16, 2011, a period of approximately two months was required for convalescence.  38 C.F.R. § 4.30. 

The record reflects that on May 16, 2011 the Veteran underwent surgery for the service-connected right shoulder disability.  May 2016 private treatment records show that the Veteran underwent a right shoulder arthroscopy, subacromial decompression, acromioplasty, and discal clavicle excision, and that physical therapy was prescribed.  May 2016 physical therapy notes reflect that the Veteran received physical therapy from May 20, 2016 to July 7, 2016 and, on July 28, 2016, was cleared to return to work duties; therefore, after resolving reasonable doubt in favor of the Veteran, the Board finds that the right shoulder surgery necessitated approximately two months of convalescence.  38 C.F.R. § 4.30 (providing for temporary total ratings for convalescence in increments of months).  

Increased Rating for GERD 

The Veteran is in receipt of a 10 percent disability rating for the service-connected GERD for the entire rating period on appeal from May 3, 2005 under 38 C.F.R.	 § 4.114, Diagnostic Code 7399-7346.  GERD is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2015).  

The Board finds that GERD is most closely analogous to a hiatal hernia (Diagnostic Code 7346) in terms of symptomatology and resulting disability picture.  Under Diagnostic Code 7346, a 10 percent disability rating is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent rating, which are of lesser severity than is required for a 30 percent rating.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.  

The Veteran generally contends that he is entitled to a rating in excess of 10 percent for GERD.  The Veteran states that he suffers from persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal and left arm pain, productive of considerable impairment of health.  See July 2011 statement from the Veteran.  The Veteran reports acid reflux that regurgitates into his throat at night and once or twice weekly into his mouth, as well as painful swallowing, heartburn, throat pain, pain and numbness into his left shoulder and arm, nausea, gas, belching, bloating, abdominal cramps, pain, and diarrhea alternating with constipation.  See August 2010 statement from the Veteran.  The Veteran reported that, as the GERD has worsened throughout the years, the medication and dosage has increased.  The Veteran reported that flare-ups occur five to six times per year and last from a few days up to 10 days at a time, but that the symptoms are only controlled by medication and diet.  The Veteran reported that he gets severe heartburn with pain radiating from his chest into his throat and left arm, abdominal cramps, pain, nausea, regurgitation, and difficulty swallowing.  See August 2015 statement from the Veteran.  

In September 2007, the Veteran was afforded a VA examination to help assess the severity of the GERD.  At that time, the Veteran complained of daily breakthrough reflux with slight regurgitation, a burning sensation, and sore throat.  The Veteran reported occasional left arm pain.  The VA examiner reported that the Veteran is prescribed omeprazole for treatment, and does not have dysphagia. 

In August 2015, the Veteran was afforded another VA examination to help assess the severity of the GERD.  At that time, the Veteran reported the GERD is generally controlled by medication and diet, but stated he has flare-ups when he deviates from the diet or misses a dose of medication.  The Veteran reported that during flare-ups he has heartburn, discomfort, nausea, reflux, and soreness of mouth and throat, with soreness with swallowing.  The VA examiner assessed that the Veteran has infrequent episodes of epigastric distress, pyrosis, reflux, and substernal and left shoulder pain associated with GERD. 

Private treatment records show continuous treatment for GERD.  A March 2006 private treatment record shows symptoms of heartburn and nausea.  A May 2006 private treatment record notes complaints of recurrent GERD symptoms, including burning sharp epigastric pain, chest discomfort and pain, heartburn, and reflux into the throat nightly.  The Veteran denied dysphagia at that time.  An October 2006 follow-up note shows that the Veteran stated that with the new medication, diet, and elevation of his head at night, the symptoms have improved.   

After review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that the symptoms of GERD more nearly approximate the criteria for a 30 percent rating under Diagnostic Codes 7399-7346, with persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  

While the August 2015 VA examiner reported more mild symptoms, the VA examiner noted that the Veteran is on continuous medication and controlled diet, and the Veteran reported more severe symptomatology that occurs without medication or diet.  The Board may not consider factors outside of the rating criteria.  See Otero-Castro v. Principi, 16 Vet. App. 375, 382 (2002).  This includes the ameliorating effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  As the diagnostic criteria do not consider the effects of medication, in evaluating the present disability, the Board has not considered any such effects of the medication, but rather has considered the lay and medical evidence outlined above as to the actual symptoms and functional impairments caused by the GERD, rather than any ameliorative effects of any medications.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for an increased rating of 30 percent for the service-connected GERD is warranted for the increased rating period on appeal from May 3, 2005.  38 C.F.R. § 4.114.  The same evidence shows, and the Board finds, that the criteria for a 60 percent rating have not been more nearly approximated for any portion of the rating period on appeal from May 3, 2005.  The medical and lay evidence does not show, and the Veteran does not otherwise asserted, that GERD causes vomiting, material weight loss and hematemesis or melena with moderate anemia, or that the symptom combinations are productive of a severe impairment of health  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular and TDIU Considerations 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for these conditions for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 	 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first prong of extraschedular analysis, the Board finds that the symptomology described by the Veteran for both the left shoulder disability and GERD is fully contemplated by the rating schedule.  Regarding the right shoulder disability, the Board finds that all the symptomatology and impairment caused by the Veteran's right shoulder disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board finds that the schedular rating criteria contemplate the Veteran's right shoulder disability and the symptoms associated with such disability including pain, popping, tenderness, and limitation of flexion and abduction with repetitive motion more nearly approximating limitation of motion to shoulder level.  The schedular rating criteria pertaining to the Veteran's right shoulder disability provide for ratings based on limitation of motion, including due to pain and other orthopedic factors such as weakness, incoordination, and fatigability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  In this case, these findings and symptoms are contemplated by the schedular rating criteria.  Tenderness and popping are considered as similar to pain or painful motion, as it similarly limits motion; such limitation has also been considered in assigning the schedular rating.  Id.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Because the schedular rating criteria are adequate to rate the Veteran's right shoulder disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.

Regarding GERD, the Board finds that all the symptomatology and impairment caused by the GERD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The GERD has been manifested by heartburn, diarrhea, constipation, nausea, reflux, regurgitation, dysphagia, and abdominal, chest, and left arm pain.  The schedular rating criteria (Diagnostic Code 7346) specifically provide for disability ratings for hiatal hernia, to which the GERD is rated by analogy (see 38 C.F.R. § 4.20), based on symptoms which include epigastric distress, dysphagia, pyrosis, regurgitation, substernal pain, as well as the impact of such symptoms on the Veteran's overall health.  See 
38 C.F.R. § 4.114.  Further, the rating criteria allow for all other symptom combinations to be considered on the question of degree of impairment of health (such as considerable or severe).  In this case, comparing the Veteran's disability level and symptomatology of the GERD to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule; therefore, the schedular rating criteria are adequate to rate the GERD.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  		 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the right shoulder disability and GERD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended, and the record does not otherwise suggest, that the right shoulder and GERD disabilities render him unemployable or unable to secure or maintain substantial gainful employment, but rather the evidence of record demonstrates the Veteran currently is 
working part time as a substitute teacher and at Home Depot.  See January 2010 VA examination report.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.


ORDER

Service connection for sleep apnea is granted. 

An increased rating of 20 percent, but no higher, for the right shoulder disability from May 3, 2005 is granted.  

A temporary total rating for convalescence for two months after the May 16, 2011 surgery of the right shoulder disability is granted.  

An increased rating of 30 percent for GERD from May 3, 2005 is granted.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


